DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/21/2022 has been entered and accepted. 

Response to Arguments
While the applicant’s amendments and arguments were persuasive enough to overcome the previous interpretation of the prior art, under a slightly different interpretation of the same set prior art, namely Noel (US 20130154159 A1), still reads on the new amended independent claim.
Applicant’s arguments, see Pages 1-2, filed 01/21/2022, with respect to the rejection(s) of claim(s) 1-2 and 4-5 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the same set prior art, namely Noel (US 20130154159 A1). 
The applicant’s arguments regarding Paragraphs 27-28 of Noel are only directed toward one embodiment of the prior art’s invention. Paragraph 31 teaches that a plug having outside dimension of inner diameter “i” is removed before proceeding with the spiral path 88. This plug consists of an inner radius of constant and predetermined diameter. 
The applicant argues that Noel does not teach or suggest the following features:
“the spot of the laser light circulates along an inner path having a constant radius, the spot of the laser light circulates from a predetermined first point on the inner path and reaches a predetermined second point on the inner path...the predetermined second point being positioned on 
However as can be seen in Figure 4, the laser light circulates along an inner path having a constant radius of i from a predetermined first point (point where path 94 meets with the circumference of radius i) to a predetermined second point (point where path 92 defined by the inner diameter “i” meets transition path 88) along the inner path. Both of these points are located on the inner path. This second spot can also be seen at a location on the laser path before the laser light returns to the first point. While Noel does teach that the laser light continues beyond the second point after reaching the second point, it nonetheless returns to the second point before traveling along a transition path to the predetermined third point (point where path 88 touches the edge of hole 80), thus satisfying the limitation of the second process that the transition path is extended from the second point.
A full detailed rejection can be found below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noel (US 20130154159 A1).
Regarding claim 1, Noel teaches a method of forming a through hole (Figures 4 and 5; Paragraph 25-26), wherein a spot of a laser light scans along a predetermined path (Figure 4; arrows denote path) of a surface of a plate material (workpiece 84) and forms a through hole (Figure 5A Paragraph 32; Figure 5A clearly shows a through hole the method of creating which is shown in Figure 4) on the plate material, the method comprising: 
a first process in which the spot of the laser light circulates along an inner path having a constant radius (Paragraph 26; a pass is made along the entire path of inner diameter “i” before proceeding along spiral path 88), 
the spot of the laser light circulates from a predetermined first point on the inner path (point where path 94 meets with the circumference of radius i) and reaches a predetermined second point on the inner path (point where path 92 defined by the inner diameter “i” meets transition path 88), 
the inner path being positioned at an inner side by a predetermined distance (Figure 4; distance of diameter d minus inner diameter i) relative to an outer path (Figure 4; portion of path 88 which loops hole 80) corresponding to an inner peripheral edge of the through hole (diameter d is the diameter of the hole and hole 80 describes inner peripheral edge of hole), 
the predetermined second point (point where path 92 defined by the inner diameter “i” meets transition path 88) being positioned on the inner path before the spot of the laser light returns to the predetermined first point on the inner path (Figure 4; Point 2 can be seen as positioned before the spot of the laser light returning to point 1 while traveling on path 92);
a second process in which the spot of the laser light moves along a transition path (portion of path 88 until it reaches the edge of hole 80) extended from the predetermined second point (Figure 4; point where inner diameter i intersects with path 88) towards the outer path (Figure 4; portion of path  and reaches a predetermined third point (point where path 88 touches the edge of hole 80) on the outer path; 
and a third process in which the spot of the laser light circulates along the outer path from the predetermined third point (point where path 88 touches the edge of hole 80) and returns to the predetermined third point (Figure 4 shows arrows denoting the path of the laser traveling along the edge of the circle before returning to predetermined point 3).

Regarding claim 2, Noel teaches the method of forming a through hole as described in claim 1 (Figures 4 and 5; Paragraph 25-26), wherein:
the predetermined distance is smaller than a plate thickness of the plate material (Paragraph 25 and 26).
Paragraph 26 teaches that the inner diameter of “i” preferably has a diameter that is about 80-90% of the diameter of “d”. Paragraph 25 teaches as an example that workpiece 84 can be 750-1500 microns thick, while the diameter of hole 80 ranges from one to two millimeters. Given that the predetermined distance is the distance between the inner path and the outer path, the path would have a distance of the diameter subtracted by the inner diameter or “d” – “i”.
The predetermined distance is a diameter of 1 milimeter, equal to 1000 microns, minus 90 percent of that value (900 microns) equals 100 microns. 100 microns is smaller than the plate thickness of the plate material which can up to 1500 microns thick.

Regarding claim 4, Noel teaches the method of forming a through hole as described in claim 1 (Figures 4 and 5; Paragraph 25-26), wherein:
a circulation direction of the spot of the laser light in the first process (Figure 4; circulation direction can be seen as arrows on path 92) and a circulation direction of the spot of the laser light in the third process are same as each other (Figure 4; circulation direction can be seen on part 80 of path 88).

Regarding claim 5, Noel teaches the method of forming a through hole as described in claim 1 (Figures 4 and 5; Paragraph 25-26), wherein:
the predetermined distance between the inner path and the outer path is set to be half of a plate thickness of the plate material (Paragraph 26).
Paragraph 26 teaches that the inner diameter “i” is more than half of diameter “d” of hole 80, or more than 50%. Paragraph 25 teaches that workplace 84 can have a diameter on the same scale as the work piece thickness or that the workpiece can be relatively thick compared to the desired size. Since the inner diameter of “i” should be defined in such a way so that a number of revolutions as described results in a substantially straight inner surface of hole 80 (Paragraph 26). It would have thus been obvious for one of ordinary skill in the art to change the inner diameter “i” so that the predetermined distance between the inner path and outer path is set to be half of a plate thickness of the plate material as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noel (US 20130154159 A1) in view of Suzuki (US 8748774 B2).
Regarding claim 3, Noel teaches the method of forming a through hole as described (Figures 4 and 5; Paragraph 25-26), as described in claim 1, wherein:
 a crossing angle of an end portion of the transition path and an end portion of the outer path is less than 90 degrees.
Noel fails to teach a method of forming a through hole, wherein:
a crossing angle of an end portion of the transition path and an end portion of the outer path is equal to or larger than 90 degrees.
Suzuki teaches a controller for processing a corner part in a process path (Column 1 Lines 14-15) for a laser cutting process, wherein:
a crossing angle of one path and a second path is equal to or larger than 90 degrees (Figure 5A and 5B).
The applicant teaches in the definition of crossing angle is the angle created by vectors of the direction that the laser moves (Paragraph 29 of disclosure). The angle in question was created by vectors of movement by the laser and is shown as an example by Theta_1 as can be seen in the modified Figure 5B of Suzuki shown below.

    PNG
    media_image1.png
    355
    486
    media_image1.png
    Greyscale

Modified Figure 5B of Suzuki with the relevant crossing angel drawn

Suzuki teaches that in the laser cutting process, cutting a corner part may cause the heat to become excessive (Column 1 Lines 17-22). Suzuki teaches several corners which can properly achieve a corner part and avoid such issues (Column 2 Lines 3-7).
It would have thus been obvious to one of ordinary skill in the art before the filing date of the invention to modify Noel with Suzuki and change the angle of the end portion of the transition path and an end portion of the outer path from being less than 90 degree to be more than (Figure 5A and 5B) or equal to 90 degrees (Figure 6A). This would change the direction of the laser when cutting the outer path and would address the same issue of excessive heat as the applicant brings up in the invention’s disclosure (Paragraph 30).

Regarding claim 6, Noel teaches the method of forming a through hole as described (Figures 4 and 5; Paragraph 25-26), as described in claim 1.
Noel fails to teach a method of forming a through hole, wherein:
the transition path is provided to extend from the predetermined second point towards a side opposite to a moving direction on the inner path and towards an outer side of the inner path.
Suzuki teaches a controller for processing a corner part in a process path (Column 1 Lines 14-15) for a laser cutting process, wherein:
a crossing angle of one path and a second path is equal to or larger than 90 degrees (Figure 5A and 5B).
The applicant teaches in the definition of crossing angle is the angle created by vectors of the direction that the laser moves (Paragraph 29). The angle in question, created by vectors of movement by the laser is shown as an example by Theta_1 as can be seen in the modified Figure 5B of Suzuki shown below.

    PNG
    media_image1.png
    355
    486
    media_image1.png
    Greyscale

Modified Figure 5B of Suzuki with the relevant crossing angel drawn

Suzuki teaches that in the laser cutting process, cutting a corner part may cause the heat to become excessive (Column 1 Lines 17-22). Suzuki teaches several corners which can properly achieve a corner part and avoid such issues (Column 2 Lines 3-7).

As can be seen below in the modified example Figure 4 of Noel below, performing the modification explained above would result in the transition path extending from the second predetermined point (P2) toward a side opposite to a moving direction on the inner path (the point where the modified transition path 88 and the edge of hole 80 meet, shown by the red arrow, is clockwise from the moving direction on the inner path, which moves counterclockwise) and toward an outer side of the inner path (the red arrow is outside of the inner path 92.

    PNG
    media_image2.png
    569
    572
    media_image2.png
    Greyscale

An example of a configuration of Figure 4 of Noel as modified by Suzuki

Regarding claim 7, Noel teaches the method of forming a through hole as described (Figures 4 and 5; Paragraph 25-26), as described in claim 1, wherein:
 a crossing angle of an end portion of the transition path and a tangent line at the predetermined third point of the outer path is less than 90 degrees.
Noel fails to teach a method of forming a through hole, wherein:
an angle between the transition path and a tangent line at the predetermined third point of the outer path is larger than 90 degrees.
Suzuki teaches a controller for processing a corner part in a process path (Column 1 Lines 14-15) for a laser cutting process, wherein:

The applicant similarly teaches that the angle between the tangent line and the transition path is the same as the crossing angle in the specifications (Paragraph 29). The angle in question, created by vectors of movement by the laser is shown as an example by Theta_1 as can be seen in the modified Figure 5B of Suzuki shown below.

    PNG
    media_image1.png
    355
    486
    media_image1.png
    Greyscale

Modified Figure 5B of Suzuki with the relevant crossing angel drawn

Suzuki teaches that in the laser cutting process, cutting a corner part may cause the heat to become excessive (Column 1 Lines 17-22). Suzuki teaches several corners which can properly achieve a corner part and avoid such issues (Column 2 Lines 3-7).
It would have thus been obvious to one of ordinary skill in the art before the filing date of the invention to modify Noel with Suzuki and change the angle of the end portion of the transition path and an end portion of the outer path from being less than 90 degree to be more than (Figure 5A and 5B) or equal to 90 degrees (Figure 6A). This would change the direction of the laser when cutting the outer 

Regarding claim 8, Noel as modified teaches the method of forming a through hole as described (Figures 4 and 5; Paragraph 25-26), as described in claim 6.
Noel as modified fails to teach a method of forming a through hole, wherein:
the transition path is a linear path that extends from the predetermined second point to the predetermined third point.
Suzuki teaches:
the transition path (Figure 8B; path from point b to point c) is a linear path that extends from the predetermined second point (point b) to the predetermined third point (point c).
	It would have thus been obvious to one of ordinary skill in the art before the filing date of the invention to modify Noel with Suzuki and substitute the spiral path taught by Noel with the linear path taught by Suzuki. Both paths consist of moving the laser light along a predetermined path from one predetermined point to another predetermined point and one of ordinary skill in the art would be capable of substituting the spiral path with the linear path with predicable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goya (US 20160008920 A1)
Pailthorp (US 20060027544 A1)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/F.J.W./Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761